Title: To Benjamin Franklin from Samuel J. Atlee, 2 August 1776: résumé
From: Atlee, Samuel J.
To: Franklin, Benjamin


<Perth Amboy, August 2, 1776: The service of the state required the battalion of musketeers that I command to march before it was ready. The agent appointed to supply necessities was deficient, and many of the men lack sheets, britches, and stockings, which are not to be had here. I should be obliged if the committee would order a quantity of them, for the soldiers in their present state cannot keep clean and therefore healthy. They justly complain, “and was it not for the Strictness of discipline kept up, I shou’d be difficulted to keep them to their duty. Were we situated any other where than in the Face of the Enemy I shou’d look upon it as a piece of cruelty to keep so strict a Hand over them in the Condition they are, but the least relaxation might be of infinite disservice.” I earnestly beg for at least 500 sheets and pairs of stockings and 100 pairs of leather britches.
I recommend as adjutant Mr. Francis Mentges, who has much military knowledge and who should have, like the adjutants of other battalions, the rank and pay of a lieutenant.>
